                                        UNITED STATED DISTRICT COURT
                                         SOUTHERN DISTRICT OF OHIO
                                             WESTERN DIVISION

        OHIO A. PHILIP RANDOLPH, et al.,

                Plaintiffs,                                      No. 1:18cv357

                v.
                                                                 ORDER DENYING MOTION TO STAY,
                                                                 GRANTING MOTION TO MODIFY
                                                                 PROTECTIVE ORDER
        RYAN SMITH et al.,

                Defendants.


                                             OPINION AND ORDER

        Movants the Ohio Attorney General and E. Mark Braden move for a stay of the Panel’s Opinion

and Order, ECF No. 121, or to modify the protective order in this case. The deadline for complying with

ECF No. 121 is noon today, and Plaintiffs have understandably not yet responded to movants’ motion.

        For the reasons addressed in ECF No. 121, movants are unlikely to succeed on the merits of any

appeal. Namely, movants have not shown the emails (or attachments thereto) were sent for the

purpose of obtaining legal advice and have not shown that the requested documents were prepared for

litigation. Accordingly, movants’ motion to stay is DENIED.

        Movants’ motion to modify the protective order is GRANTED. Documents and files produced

in response to ECF No. 121 temporarily shall be designated “Attorneys’ Eyes Only.” Documents so

designated may be shared only with attorneys representing the Parties in this case or those attorneys’

consulting or testifying experts who agree to be bound by the protective order. If ECF No. 121 is

reversed on appeal, the Parties’ attorneys will immediately destroy or return to the Ohio Attorney

General all copies of the documents and files, as well as any work product (including portions of

depositions) that resulted in whole or in part from the attorneys-eyes-only documents, and will direct

any consulting or testifying expert who has received a copy of the documents or files to destroy those
documents or files and work product resulting therefrom. During the pendency of any review by an

appellate court of ECF No. 121, if a Party seeks to file an Attorneys-Eyes-Only document with this Court,

or use it as an exhibit at trial, the Party will seek leave of this Court before doing so. If a reviewing court

affirms ECF No. 121, then any document or file produced pursuant to the District Court’s Order will no

longer be designated as “Attorneys’ Eyes Only” or fall under any other provisions of the protective

order. Moreover, if movants fail to appeal ECF No. 121 within SEVEN DAYS, the Panel will vacate this

Opinion and Order, and the documents and files produced in response to ECF No. 121 will no longer be

designated “Attorneys’ Eyes Only.”

        The Court reserves the right to order full briefing on movants’ motion or to revisit the issue and

this Opinion and Order sua sponte.

        IT IS SO ORDERED.



Date: 12/16/18                                     /s/ Timothy S. Black and Michael H. Watson
                                                   United States District Judges on behalf of the Panel

                                                   HONORABLE TIMOTHY S. BLACK
                                                   United States District Judge

                                                   HONORABLE KAREN NELSON MOORE
                                                   United States Circuit Judge

                                                   HONORABLE MICHAEL H. WATSON
                                                   United States District Judge




                                                   -2-
